Citation Nr: 1033998	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  09-04 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a remote gunshot wound 
to the right patella, status post surgical reconstruction of the 
patella, to include as secondary to the service-connected 
lumbosacral strain with spondylosis and degenerative disc 
disease.

2.  Entitlement to service connection for residuals of a head 
injury, to include a traumatic brain injury and headaches.

3.  Entitlement to an initial rating in excess of 10 percent for 
a lumbosacral strain with spondylosis and degenerative disc 
disease.

4.  Entitlement to an initial rating in excess of 10 percent for 
right shoulder tendonitis (dominant).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to June 1981, 
from December 2003 to April 2005, and from March 2006 to October 
2007.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from April 2008 and December 2008 rating 
decisions of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Waco, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this 
matter, a remand is required before the claims can be properly 
adjudicated.  

First, the Board has determined that a timely notice of 
disagreement (NOD) dated in January 2009 has been submitted in 
response to the December 2008 rating decision.  Thus, the RO must 
respond to the disagreement with a statement of the case (SOC) 
addressing the issue of entitlement to service connection for a 
remote gunshot wound to the right patella, status post surgical 
reconstruction of the patella, to include as secondary to the 
service-connected lumbosacral strain with spondylosis and 
degenerative disc disease.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

Second, a review of the claims file shows that the Veteran has 
applied for disability benefits from the Social Security 
Administration (SSA).  A February 2009 VA Medical Center (VAMC) 
outpatient treatment record notes that the Veteran has applied 
for Social Security Disability Insurance (SSDI) and that the 
Veteran was not currently employed.  The records considered by 
that agency in deciding the Veteran's claim for disability 
benefits are not currently in the claims file and should be 
obtained.  See Martin v. Brown, 4 Vet. App. 136 (1993) (not only 
must the final SSA decision be obtained, but all records upon 
which that decision was based must be obtained as well); 38 
C.F.R. § 3.159(c)(2) (2009).

Third, a remand is required in order to afford the Veteran a VA 
examination to determine the nature and etiology of his current 
residuals of a head injury.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. 
§ 3.159(c)(4) (2009).  Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record: (1) contains competent evidence that 
the claimant has a current disorder, or persistent or recurrent 
symptoms of disorder; and (2) indicates that the disorder or 
symptoms may be associated with the claimant's active military, 
naval, or air service; but, (3) does not contain sufficient 
medical evidence for VA to make a decision on the claim.  Id.  

Here, the Veteran has a current diagnosis pertaining to his 
residuals of a head injury.  Specifically, a March 2009 VA 
outpatient treatment record diagnoses the Veteran with mild 
traumatic brain injury.  In regards to an in-service incurrence, 
the Veteran's service treatment records (STRs) indicate that in 
August 2004 the Veteran's head was hit by a sledgehammer.  The 
Veteran sustained loss of consciousness (LOC), dizziness, and a 
scalp laceration.  In August 2008, the Veteran was provided a VA 
examination; however, this VA examiner did not provide a medical 
nexus opinion.  Thus, another examination is needed to determine 
whether the Veteran's current traumatic brain injury may be 
related to his military service.  

Fourth, the Veteran's last VA examination to assess the current 
severity of his service-connected right shoulder tendonitis 
(dominant), and his service-connected  lumbosacral strain with 
spondylosis and degenerative disc disease was in January 2008.  
However, it was not specialized to the shoulder and back; 
instead, it was a general medical examination that briefly 
examined the Veteran's entire body.  Therefore, new VA 
examinations are required to assess the current levels of 
severity of the Veteran's service-connected right shoulder 
tendonitis (dominant) and his service-connected  lumbosacral 
strain with spondylosis and degenerative disc disease.  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined 
the Board should have ordered a contemporaneous examination of 
the Veteran because a 23-month old examination was too remote in 
time to adequately support the decision in an appeal for an 
increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 
526 (1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the disability 
since the previous examination).  See, as well, VAOPGCPREC 11-95 
(April 7, 1995) and Green v. Derwinski, 1 Vet. App. 121 (1991).

Finally, the most recent VA outpatient treatment records are 
dated from May 2009.  All VA outpatient records since this date 
should be obtained and added to the claims file. 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a SOC addressing the Veteran's 
claim of entitlement to service connection 
for a remote gunshot wound to the right 
patella, status post surgical reconstruction 
of the patella.  Advise the Veteran of the 
date on which the time allowed for perfecting 
a timely substantive appeal of this claim 
expires.  If the Veteran perfects his appeal 
by submitting a timely and adequate 
substantive appeal, then the RO should return 
the claim to the Board for the purpose of 
appellate disposition, if the claim remains 
denied.

2.  Obtain all pertinent VA outpatient 
records since May 2009 that have not been 
secured for inclusion in the record.

If no additional medical records are located, 
a written statement to that effect should be 
requested for incorporation into the record.

3.  Obtain any SSA records pertaining to the 
Veteran's claim for Social Security 
disability benefits, including copies of the 
medical records relied upon concerning that 
claim.  

4.  After obtaining the above records, afford 
the Veteran a VA examination to ascertain the 
nature and etiology of his current mild 
traumatic brain injury.

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, particularly 
the STRs, and offer comments and opinions 
addressing whether it is more likely than not 
(i.e., probability greater than 50 percent), 
at least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's currently diagnosed mild 
traumatic brain injury had its onset during 
service or is in any other way causally 
related to his active service - including to 
the August 2004 accident.

All opinions should be supported by a clear 
rationale, and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  Copies 
of all pertinent records in the Veteran's 
claims file, or in the alternative, the 
claims file itself, must be made available to 
the examiner.

If the examiner determines that a 
decision cannot be made without resort 
to mere speculation, then it should be 
clear in the examiner's remarks whether 
it cannot be determined from current 
medical knowledge that a specific in-
service injury or disease can possibly 
cause the claimed disability, or whether 
the actual cause is due to multiple 
potential causes.  In other words, 
simply stating that an opinion cannot be 
provided without resort to mere 
speculation is not acceptable without a 
detailed reason as to why this is so.  
Jones v. Shinseki, 23 Vet. App. 382 
(2010).

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND and 
to cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination without good cause may include 
denial of his claim.  38 C.F.R. §§ 3.158, 
3.655 (2009).

5.  After obtaining the above records, 
provide a VA examination to the Veteran in 
order to assist in evaluating the severity of 
the Veteran's service-connected right 
shoulder tendonitis (dominant).

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of the diagnostic codes, 
particularly Diagnostic Code 5024.  The 
pertinent rating criteria must be provided to 
the examiner, and the findings reported must 
be sufficiently complete to allow for rating 
under all alternate criteria.  All indicated 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655.

6.  After obtaining the above records, 
provide a VA examination to the Veteran in 
order to assist in evaluating the severity 
of the Veteran's service-connected 
lumbosacral strain with spondylosis and 
degenerative disc disease.

The Veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  Ask the examiner to discuss all 
findings in terms of the diagnostic codes, 
particularly Diagnostic Code 5237.  The 
pertinent rating criteria must be provided to 
the examiner, and the findings reported must 
be sufficiently complete to allow for rating 
under all alternate criteria.  All indicated 
tests and studies should be accomplished, and 
all clinical findings should be reported in 
detail.

The Veteran is hereby notified that it is his 
responsibility to report for the examination 
scheduled in connection with this REMAND at 
whatever location it is scheduled, and to 
cooperate in the development of his case.  
The consequences of failure to report for a 
VA examination may include denial of his 
claim.  38 C.F.R. §§ 3.158, 3.655.

7.  After the above actions have been 
completed, readjudicate the Veteran's claims.  
If the claims remain denied, issue to the 
Veteran a supplemental statement of the case, 
and afford the appropriate period of time 
within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


